Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 29, 2021 in response to PTO Office Action dated April 05, 2021. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-5, 7, 9-11, 13, 15-17, 19 and 21-22 pending; all of which are ready for examination by the examiner.  

The Applicant’s amendment with arguments filed on 04/29/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-5, 7, 9-11, 13, 15-17, 19 and 21-22 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Griffith (U.S. Patent No. 10,922,308) teaches receive a request to analyze a data set stored in the memory device (fig. 1, data science and data analysis), the data set including one or more columns, the one or more columns including one or more data values in one or more cells of each column (fig. 1, Flow 100 describes one or more functionalities and/or subprocesses). Garcia Griffith (U.S. Patent No. 10,922,308) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest, classify each of the one or more columns as a type of column; for a selected one of the one or more columns, if the selected column's type is an external type, join one or more columns of an external knowledge base correlated to the selected column into the data set to create an expanded data set; and execute an automated data discovery model on the expanded data set to automatically determine insights from the expanded data set not discoverable by executing the automated data discovery model on the data set, and train the automated data discovery model on the expanded data set and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Claims 1, 3-5, 7, 9-11, 13, 15-17, 19 and 21-22 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163